DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 Jan. 2022 has been entered.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “the hollow fibers”, where the limitation should recite “the microporous hollow fibers” for consistency. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an opening” twice and then further recites “the opening”. The limitations are confusing if they are two difference openings. Examiner suggests including an adjective to distinguish the openings, such as “a cap opening” and “a fixture opening”.
Claims 2-3, 5-9, and 32-33 depend upon claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. US 5,565,149 (hereafter Page ‘149) and further in view of Page et al. US 7,104,531 (hereafter Page ‘531)

Regarding claim 1 and 7, Page ‘149 teaches a modular device (Fig 4) comprising:
a plurality of microporous hollow fibers (206 in Fig 4); and
a cap (labeled below) covering open ends (end in 208) of the microporous hollow fibers and the cap being configured to receive a gas (via 204, col 9 line 10) into an opening (204) and to deliver the gas into the open ends of the microporous hollow fibers thereby infusing the gas into a liquid in contact with the hollow fibers (col 9 lines 1-15), wherein the modular device is configured to be received in a fixture (fixture of 200 which is attached to the cap and potting material 208; the fixture receives fluid 202 and expels fluid 214) having a hollow cavity (cavity of fixture) capable of containing a liquid (received via 202) such that the microporous hollow fibers are at least partially within the hollow cavity (as shown in Fig 4) and such that the opening in the cap is accessible from outside the hollow cavity (as shown in Fig 4, where the opening in the cap is outside the fixture), and the cap providing a gas seal such that the gas can achieve a greater pressure than that of the liquid (col 3 line 65 – col 4 line 6).
[AltContent: arrow][AltContent: textbox (Fixture)][AltContent: arrow][AltContent: textbox (Cap)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Page ‘149 does not teach:
wherein the modular device is configured to be inserted into an opening in a fixture; and 
the cap comprising a releasable fastener configured to removably mount the modular device to the fixture such that a liquid seal is provided between the cap and the opening in the fixture
Page ‘531 teaches a modular device (device comprising fibers 12 and cap 42 in Fig 1) comprising a plurality of microporous hollow fibers (12) and a cap (42). Page ‘531 further teaches 
wherein the modular device (device comprising fibers 12 and cap 42) is configured to be inserted into an opening (opening in parts 44 and 14 through which the fibers are inserted) in a fixture (fixture comprising parts 14 and 44 in Fig 1); and 
the cap (42) comprising a releasable fastener (threads shown Fig 1 between parts 44 and 42; where the opening in the cap is threaded via the releasable fastener shown in Fig 1) configured to removably mount the modular device to the fixture such that a liquid seal (where pressure seal 46 provides a liquid seal) is provided between the cap and the opening in the fixture.
Page ‘531 teaches where the arrangement allows the cap/fibers to be affixed to a closed vessel containing a liquid (col 4 lines 4-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular device (Fig 4) of Page ‘149 by incorporating the cap releasably/threaded to an opening in a fixture (Fig 1) of Page ‘531 in order to allow the cap/fibers to be affixed to a closed vessel containing a liquid (col 4 lines 4-17) and as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).

Regarding claim 2, Page ‘149 in view of Page ‘531 teaches all the limitations of claim 1. Page ‘149 further teaches a potting compound (208) configured to adhere the microporous hollow fibers to the cap (col 9 lines 8-10, Fig 4).

Regarding claim 3, Page ‘149 in view of Page ‘531 teaches all the limitations of claim 2. Page ‘149 further teaches wherein the cap comprises a sleeve (labelled below) that surrounds the open ends of the fibers wherein the potting compound adheres the microporous hollow fibers to the sleeve (where Fig 4 shows the potting compound 208 adhering to the sleeve portion o-ring) and wherein the sleeve is permanently affixed to the cap (where Fig 4 shows a permanent connection between connection).
[AltContent: rect][AltContent: textbox (Sleeve)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 32, Page ‘149 in view of Page ‘531 teaches all the limitations of claim 2. Page ‘149 further teaches wherein the microporous hollow fibers are arranged in a bundle (bundle of fibers 206 shown in Fig 4) having a length (length shown in Fig 4) and wherein a greater portion of the length of the bundle is not surrounded by the sleeve (as shown in Fig 4, where the sleeve is approximately the length of the potting compound 208).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Page ‘149 in view of Page ‘531 as applied to claim 3 above, and further in view of “Screw thread” Wikipedia published 10 Apr. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Screw_thread&oldid=714552924> (hereafter Screw).

Regarding claim 5, Page ‘149 in view of Page ‘531 teaches all the limitations of claim 3.
Page does not teach wherein the cap comprises tapered threads for removably mounting the modular device to the fixture.
Screw teaches where tapered threads provide a good seal for fluid under pressure (“Taper”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of Page ‘531 (threaded connection of Fig 1) by incorporating the tapered threads of Screw in order to provide a good seal (“Taper”).
The modification would result in wherein the cap comprises tapered threads for removably mounting the modular device to the fixture.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Page ‘149 in view of Page ‘531 as applied to claim 3 above, and further in view of “Quick connect fitting” Wikipedia published 20 Apr. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Quick_connect_fitting&oldid=716288076> (hereafter Quick).

Regarding claim 6, Page ‘149 in view of Page ‘531 teaches all the limitations of claim 3.
Page ‘149 does not teach wherein the cap comprises a quick connect fitting for removably mounting the modular device to the fixture
Quick teaches where a quick connect fitting allows for fast connection of fluid transfer lines (first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of Page ‘531 (threaded connection in Fig 1) by incorporating the quick connect fitting of Quick in order to allow for fast connection of fluid transfer lines (first paragraph).
The modification would result in wherein the cap comprises a quick connect fitting for removably mounting the modular device to the fixture.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Page ‘149 in view of Page ‘531 as applied to claim 1 above, and further in view of “Quick connect fitting” Wikipedia published 20 Apr. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Quick_connect_fitting&oldid=716288076> (hereafter Quick).

Regarding claim 8, Page ‘149 in view of Page ‘531 teaches all the limitations of claim 1.
Page ‘149 does not teach wherein the cap comprises a quick connect fitting for removably mounting the modular device to the fixture
Quick teaches where a quick connect fitting allows for fast connection of fluid transfer lines (first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of Page ‘531 (threaded connection in Fig 1) by incorporating the quick connect fitting of Quick in order to allow for fast connection of fluid transfer lines (first paragraph).
The modification would result in wherein the cap comprises a quick connect fitting for removably mounting the modular device to the fixture.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Page ‘149 in view of Page ‘531 as applied to claim 1 above, and further in view of Boye US 7,104,530 (hereafter Boye).

Regarding claim 9, Page ‘149 in view of Page ‘531 teaches all the limitations of claim 1. Page ‘149 further teaches where the end opposite the open end 28 is closed (col 4 lines 10-13).
Page ‘149 does not teach wherein the microporous hollow fibers are looped such that the cap covers two open ends of each of the microporous hollow fibers.
Boye teaches gas-liquid mixing (col 10 lines 29-43) using porous hollow fiber membranes (Fig 1; col 5 lines 55-65) where the closed end (3) has the fibers looped in order to allow use of longer fibers (col 6 lines 28-36, where the result would be using longer fibers with half the number of fibers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow fiber bundle of Page ‘149 (206) by incorporating the looped bundle of Boye (Fig 1) in order to allow use of longer fibers (col 6 lines 28-36, where the result would be using longer fibers with half the number of fibers).
The combination would result in wherein the microporous hollow fibers are looped such that the cap covers two open ends of each of the microporous hollow fibers.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Page ‘149 in view of Page ‘531 as applied to claim 32 above, and further in view of Zha et al. US20070209993 (hereafter Zha).

Regarding claim 33, Page ‘149 in view of Page ‘531 teaches all the limitations of claim 32.
Page ‘149 does not teach wherein the greater portion of the bundle is surrounded by a mesh.
Zha teaches wherein the greater portion of the bundle is surrounded by a mesh in order to restrain the fibers (¶5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow fiber bundle of Page ‘149 (206) by incorporating the mesh of Zha in order to restrain the fibers (¶5).


Response to Arguments
The following is a response to Applicant’s arguments filed 26 Jan. 2022:

Applicant argues that the claim 1 amendment overcomes the prior art.
Examiner disagrees. As detailed above, claim 1 is unpatentable in view of Page ‘149 and Page “531.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776